Order entered September 10, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00522-CR

                                PATRICK D MARTIN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. F17-18397-RJ

                                             ORDER
         The reporter’s record was due July 20, 2018. When it was not filed, we notified court

reporter Kimberly Xavier by postcard dated July 25 and directed her to file the reporter’s record

by August 24, 2018. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Xavier.

         We ORDER the reporter’s record filed within FOURTEEN DAYS of the date of this

order.    We caution Ms. Xavier that the failure to do so will result in the Court taking whatever

remedies it has available to ensure that the appeal proceeds in a timely fashion, which may

include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, official court reporter,

Criminal District Court No. 3; and to counsel for all parties.




                                                      /s/        LANA MYERS
                                                                 JUSTICE